Exhibit 10.29

[g0rio0ddbxjj000001.jpg]

 

July 11, 2017

 

Marie Fogel

[Home Address]

 

Dear Marie,

 

Congratulations! The Vince leadership team has identified you as key talent that
will help drive our company’s success. Therefore, I am pleased to confirm your
promotion with Vince!

 

Following are the terms associated with your new position:

 

Effective Date:

June 25th, 2017

 

 

Title:  

Senior Vice President, Merchandising and Product Development

 

 

Reports To:

Chief Executive Officer

 

 

Base Compensation:  

Your annual base salary will be $400,000. You will be paid on a bi-weekly basis
(26 pay periods per year). This position is classified as exempt. As such, you
are/are not eligible for overtime pay for hours worked over 40 hours in one
week.

 

We are confident that you will continue to make significant contributions at
Vince and we look forward to your future success!

 

All other terms and conditions of your employment apply, as stated in your
original offer letter. The employment relationship remains at-will, meaning both
you and the Company have the right to terminate your employment at any time, for
any reason, with or without cause, and without prior notice.  

 

If you agree to the employment terms listed, please sign this letter and return
it via email to HR at hr@vince.com.

 

Sincerely,

 

/s/ Melissa Walalce

 

July 11, 2017

Melissa Wallace

 

Date

SVP, Human Resources

 

 

 

 

Agreed & Acknowledged

 

 

/s/ Marie Fogel

 

July 11, 2017

Marie Fogel

 

Date

 

 

 

 